DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	No priority under 37 CFR 1.55 has been claimed by Applicant.

Drawings
3.	Applicant’s Drawings submitted July 2, 2019 are acceptable.

Allowable Subject Matter
4.	The 35 USC 112 rejections are withdrawn pursuant to Applicant’s October 25, 2021 REMARKS.  Claims 1-20 are allowed.  

5.	The following is an examiner’s statement of reasons for allowance: Pursuant to Applicant’s October 25, 2021 REMARKS, claims 1-20 are now allowed as all the cited prior art, either alone or in combination, does not disclose Applicant’s inventive claim language.  
Claims 1-20 have been reviewed in light of Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U. S. ___ (2014) and are not deemed invalidated by such.  
Claims 1-20 are determined to be directed to patent-eligible subject matter and the Examiner does not consider any of the pending claims to be directed to an abstract .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JOSEPH RUDY whose telephone number is (571)272-6789.  The examiner can normally be reached on Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ANDREW JOSEPH RUDY/
Primary Examiner
Art Unit 3687
571-272-6789